NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604



                                 Submitted October 2, 2008*
                                  Decided October 3, 2008

                                            Before

                                FRANK H. EASTERBROOK, Chief Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐1603

NATHAN J. PETTIGREW,                                 Appeal from the United States District 
    Plaintiff‐Appellant,                             Court for the Western District of Wisconsin.

       v.                                            No. 3:07‐cv‐00690‐bbc

RICK RAEMISCH and ALFONSO                            Barbara B. Crabb,
GRAHAM,                                              Chief Judge.
      Defendants‐Appellees.




       *
         Appellees notified this court that they were not served with process in the district
court and would not be filing a brief or otherwise participating in this appeal.  After
examining the appellant’s brief and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the appellant’s brief and the record.  FED. R.
APP. P. 34(a)(2).
No. 08‐1603                                                                             Page 2

                                          O R D E R

       Wisconsin inmate Nathan Pettigrew sued Rick Raemisch1, Secretary of the Wisconsin
Department of Corrections (“DOC”), and Alfonso Graham, Chairman of the Wisconsin
Parole Commission, under 42 U.S.C. § 1983 contending that Wisconsin state officials
violated his due process rights when they labeled him a sex deviate and then denied him
parole for not participating in sex‐offender treatment.  The district court screened his
complaint, see 28 U.S.C. § 1915A, and dismissed it for failure to state a claim.  We affirm.

        For purposes here we accept as true the allegations in Pettigrew’s complaint. 
See Westefer v. Snyder, 422 F.3d 570, 589 (7th Cir. 2005).  In 1995 a Wisconsin jury found
Pettigrew guilty of first degree sexual assault.  He was sentenced to sixteen years’
imprisonment, with a maximum discharge date of May 2011.  Wisconsin inmates are
entitled to mandatory release on parole after serving two‐thirds of their sentence.  WIS.
STAT. § 302.11(1).  But for any inmate serving a sentence for sexual assault, the mandatory
release date is only presumptive, subject to the discretion of the parole commission.  WIS.
STAT. § 302.11(1g)(am).  The DOC set Pettigrew’s release date at January 2006, when he
would have served two‐thirds of his sentence.  

        A DOC social worker determined shortly after sentencing that Pettigrew required
long‐term sex‐offender treatment.  Pettigrew refused to participate in the treatment
program because, he said, it would undermine his claim of innocence on appeal.  In 1999
the parole commission deferred parole consideration until 2003, citing Pettigrew’s failure to
participate in the program.  In November 2005, two months before Pettigrew’s presumptive
mandatory release date, the parole commission conducted a hearing and denied Pettigrew’s
release.  According to the commission’s report that Pettigrew attached to his complaint, he
did not complete essential offense‐related programming and thus remained an extreme risk
to re‐offend, requiring continued incarceration to protect the public. 
 
        Pettigrew filed this suit in December 2007, claiming that the DOC and parole
commission denied him due process by refusing to consider him for parole release until he
completed sex‐offender treatment.  The district court disagreed and dismissed his complaint
because Pettigrew did not have any liberty interest in parole that would entitle him to due
process protection.


       1
        In his appeal, Pettigrew names as appellee Matthew Frank.  Rick Raemisch
replaced Frank as Secretary of the Wisconsin Department of Corrections in September 2007,
and therefore we substitute Secretary Raemisch as appellee in this action.  See FED. R. APP. P.
43(c).
No. 08‐1603                                                                                  Page 3


         Pettigrew then moved for reconsideration under Rule 59, arguing that the district
court misunderstood his claim.  This time he asserted that he had a liberty interest in not
being characterized as a “sex deviate” without first receiving due process.  The court denied
the motion, concluding that Pettigrew was labeled a sex offender only after a full criminal
trial at which he had an opportunity to be heard and could argue before impartial decision‐
makers.  In any event, the court added, Pettigrew had no liberty interest in avoiding being
classified as a sex offender.

        On appeal Pettigrew does not specify particular disagreement with the district
court’s handling of his claims, and instead renews his general argument that the DOC and
parole commission violated his procedural due process rights by classifying him as a “sex
deviate” needing treatment and then detaining him beyond his release date for not
participating in sex‐offender treatment.

        To make out a due process claim, Pettigrew must show that he has a liberty interest
at stake, and the Supreme Court has held that there is no general constitutional right to
parole.  Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979).  A state may,
but need not, create a liberty interest by establishing an entitlement to parole based on
certain criteria.  Id.; Thompson v. Veach, 501 F.3d 832, 836 (7th Cir. 2007).  But as this court has
noted, Grennier v. Frank, 453 F.3d 442, 444 (7th Cir. 2006), Wisconsin has adopted a
completely discretionary parole regime.  See, e.g., WIS. STAT. § 3.04.06(1)(b) (“the parole
commission may parole an inmate” who has completed 25% of his sentence).  A Wisconsin
inmate is not guaranteed parole by meeting set criteria; he must rely on the discretion of the
parole board.  Grennier, 453 F.3d at 444.  Thus regardless of whether Pettigrew is
characterized as a “sex offender” or “sex deviate,” he has no liberty interest in being
considered for parole and cannot make out a due process claim. 

        Pettigrew also argues without elaboration that prison officials violated the Equal
Protection Clause of the Fourteenth Amendment and the Eighth Amendment.  We therefore
treat these undeveloped claims as waived.  See Davis v. Carter, 452 F.3d 686, 691‐92 (7th Cir.
2006).

       For the foregoing reasons, we affirm the judgment of the district court.